Citation Nr: 0946673	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-38 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to August 
2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision by the  Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied reopening of a 
previously denied claim for service connection for a low back 
disorder.

In this decision, below, the Board grants reopening of the 
claim for service connection for a low back disorder.  The 
reopened claim must be considered on its merits.  The Board 
finds it necessary to develop additional evidence, and 
therefore REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, DC, as discussed the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with a 
December 2003 rating decision denying service connection for 
a low back disorder.

2.  Evidence received since the December 2003 rating decision 
addresses continuity between in-service low back symptoms and 
post-service low back symptoms.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying service 
connection for a low back disorder is a final decision.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the December 2003 rating decision 
is new and material to a claim for service connection for a 
low back disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

When a claimant seeks to reopen a previously denied claim by 
submitting new and material evidence, VA's duty to notify the 
claimant includes (1) notifying the claimant of the evidence 
and information that is necessary to reopen the claim, and 
(2) notifying the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Insufficiency in the timing or content of VCAA notice is 
harmless, however, if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

The Board is granting, in the decision below, reopening of a 
claim for service connection for a low back disorder.  
Therefore, it is not necessary to discuss VA's duties to 
notify or assist the Veteran in substantiating the claim to 
reopen that claim.

Request to Reopen Claim

In a December 2003 rating decision, the RO denied service 
connection for a low back disorder.  A rating decision 
becomes final when a claimant does not file a notice of 
disagreement (NOD) within one year after a decision is 
issued.  38 U.S.C.A. § 7105.  The Veteran did not file an NOD 
with the December 2003 rating decision.  Therefore, that 
decision became final.

In May 2006, the Veteran submitted a request to reopen a 
claim for service connection for a low back disability.  A 
final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the Veteran's claim 
for service connection for a low back disorder was the 
December 2003 rating decision.  The Board will consider 
whether new and material evidence has been submitted since 
that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence that was associated with the Veteran's claims 
file in December 2003 consists of medical records.  Notes 
from outpatient treatment during service in December 1997 
reflect that the Veteran reported having low back pain, and 
pain and bruising around the rib cage with running.  Breast 
reduction surgery was considered, and was performed in 1998.  
In 2001, treating practitioners investigated the nature and 
causes of the Veteran's headaches and visual problems.  As 
part of this investigation, the Veteran had spinal taps in 
June 2001 and December 2001.  In June 2003, the Veteran 
submitted a claim for service connection and disability 
compensation.  She reported several disorders, including 
musculoskeletal disorders; but her claim was silent with 
regard to her low back.  In July 2003, the Veteran had a pre-
discharge VA examination.  In that examination, she reported 
having low back pain.  She indicated that the pain had begun 
following a spinal tap in 2001.  She stated that the pain did 
not radiate into her lower extremities.  She related that 
once or twice a month she experienced a tingling sensation 
that travelled down her legs.  The examiner reported the 
ranges of motion of the upper back and of several joints in 
the extremities, but did not report the range of motion of 
the lower back.  The examiner found that the Veteran's gait 
was not antalgic.  The straight leg raising test was negative 
bilaterally.  On palpation, there was some mild tenderness at 
the sacroiliac joint bilaterally, and no tenderness of the 
spine bilaterally.  The examiner stated that the Veteran's 
low back pain appeared to be mechanical in nature.

The evidence that has been added to the Veteran's claims file 
since December 2003 includes statements from the Veteran and 
additional medical records.  In May 2006, the Veteran 
reported having received VA treatment for a low back disorder 
in March 2006 and April 2006.  VA received VA outpatient 
treatment dated from February 2006 to March 2007, and records 
of treatment at an Army medical center in 2005 and 2007.  VA 
treatment notes from October 2006 reflect the Veteran's 
report of low back pain.  In a November 2007 statement, the 
Veteran reported that the breast reduction surgery she had 
during service in 1998 was due to chronic back pain.  She 
stated that she had experienced problems with her back since 
then.

At the time of the December 2003 rating decision, the claims 
file contained the July 2003 examination report, which showed 
that the Veteran had low back pain prior to separation from 
service.  The evidence added since December 1993 includes the 
Veteran's accounts of ongoing back pain after separation from 
service.  The new evidence relates to the question of 
continuity of symptoms during and after service.  A back 
disorder beginning during service and continuing after 
service, if shown, would substantiate the service connection 
claim.  The reports of symptoms after service raise a 
reasonable possibility that there is a definable low back 
disorder after service.  Because the new evidence raises a 
reasonable possibility of substantiating the claim, the new 
evidence is material to the claim.  Because VA has received 
new and material evidence since December 2003, the Board 
grants reopening of the previously denied claim.


ORDER

A claim for service connection for a low back disorder is 
reopened.


REMAND

The reopened claim for service connection for a low back 
disorder must be considered on its merits.  Additional 
evidence regarding that claim is needed.  The assembled 
evidence indicates that the Veteran had low back pain, 
described as mechanical, shortly prior to her separation from 
service.  The Veteran has reported low back pain since 
service.  The assembled evidence leaves questions, however, 
as to the existence and nature of a current chronic low back 
disorder, and the relationship between any such disorder and 
the mechanical low back pain noted during service.  
Therefore, the Board will remand the case for a VA medical 
examination, with review of the claims file, and opinions 
regarding the diagnosis and etiology of any chronic low back 
disorder.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated her for a low back condition.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
her the opportunity to obtain and submit 
those records for VA review.

2. Schedule the Veteran for a VA 
orthopedic examination to address the 
nature and likely etiology of any current 
low back disability.  The examiner must be 
provided with the Veteran's claims file 
for review.  After examining the Veteran 
and reviewing the claims file, the 
examiner should provide a diagnosis for 
any existing low back disorder.  If the 
examiner finds that the Veteran has a low 
back disorder, the examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the current low back 
disorder began during service, has 
continued since service, was caused by 
events during service, or is otherwise 
related to service.

3.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


